DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4 February 2022 has been entered.  Claims 1, 10, and 18 are currently amended.  

Response to Arguments
Applicant’s arguments, see Remarks filed on 4 February 2022 with the most recent claim amendments, with respect to at least independent claims 1, 10, and 18 have been fully considered and are persuasive.  The rejections of all claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is rendered allowable by the inclusion of the limitation “the laminar flow control duct is configured to maintain a laminar airflow over the aerodynamic surface in response to receiving the airflow from the aerodynamic surface”, which, in combination with the limitations already present directed towards the use of air drawn from an aerodynamic surface of an aircraft to cool a variable speed constant frequency (VSCF) 
Claim 10 is rendered allowable by the inclusion of the limitation “the laminar flow control duct is configured to maintain a laminar airflow over the aerodynamic surface in response to receiving the airflow from the aerodynamic surface”, which, in combination with the limitations already present directed towards the use of air drawn from an aerodynamic surface of an aircraft to cool a variable speed constant frequency (VSCF) converter, as well as the other required structural and functional relationships expressed in the claim, is neither anticipated by nor obvious in light of the prior art. 
Claim 18 is rendered allowable by the inclusion of the limitation “the laminar flow control duct is configured to maintain a laminar airflow over the aerodynamic surface in response to receiving the airflow from the aerodynamic surface”, which, in combination with the limitations already present directed towards the use of air drawn from an aerodynamic surface of an aircraft to cool a variable speed constant frequency (VSCF) converter, as well as the other required structural and functional relationships expressed in the claim, is neither anticipated by nor obvious in light of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH M. MAY/            Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762